United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2305
                        ___________________________

  Thomas H. Bray, individually and as alleged Trustee of Multigrain CPT a/k/a
                               Multigrains CPT

            lllllllllllllllllllll Plaintiff - Counter Defendant - Appellant

                                          v.

  Bank of America, MERS Inc., individually and as nominee, and Countrywide
                                Home Loans

          lllllllllllllllllllll Defendants - Counter Claimants - Appellees

                                   ____________

                    Appeal from United States District Court
                   for the District of North Dakota - Bismarck
                                  ____________

                           Submitted: January 29, 2013
                             Filed: February 5, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       Thomas Bray appeals the district court’s1 grant of summary judgment to
defendants in his quiet title action, removed to federal court based on diversity
jurisdiction, and the court’s grant of summary judgment to defendants on their
counterclaim seeking foreclosure. Following careful de novo review, see Linn Farms
and Timber Ltd. P’ship v. Union Pac. R.R. Co., 661 F.3d 354, 357 (8th Cir. 2011),
we conclude that defendants were entitled to summary judgment, both in Bray’s
action and on their counterclaim, for the reasons given by the district court. We also
find no abuse of discretion in the court’s ruling on Bray’s discovery and recusal
motions. Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota.

                                         -2-